Citation Nr: 1514332	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease (DDD) of the lumbar spine.
 
2.  Entitlement to an increased rating greater than 10 percent for radiculopathy of the left sciatic nerve.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2014, the Board remanded these matters for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his service connected lower back disability; or that he has, or has had, ankylosis in his lower back.

2.  Even considering factors such as pain, weakness, stiffness, fatigability, and/or lack of endurance, at no time during the course of his appeal has the forward flexion of the Veteran's back been shown to be functionally limited to 30 degrees or less. 

3.  The Veteran's left sciatic nerve disability has not been shown to exhibit incomplete paralysis of a moderate severity. 

4.  The Veteran is shown to have radiculopathy impacting his right lower extremity that is mild in nature.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5242 (2014). 

2.  The criteria for a rating in excess of 10 percent for radiculopathy of the left sciatic nerve have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2014).

3.  The criteria for a 10 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a number of VA examinations throughout the course of his appeal (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased rating for his back disability was received in February 2007.  He is currently rated at 20 percent under Diagnostic Code 5243 for degenerative arthritis of the spine, with a separate 10 percent rating assigned for neurologic impairment of the left lower extremity.  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including VA examination reports and VA treatment records, does not show that the Veteran has been prescribed bed rest on any occasion during the course of his appeal to treat incapacitating episodes of intervertebral disc syndrome.  At VA examination in October 2014, the examiner specifically found that the Veteran did not have intervertebral disc syndrome.

Moreover, the Veteran has not alleged having been prescribed bed rest during any period on appeal and there is no medical evidence to show medical provider prescribed bed rest.  

While the Veteran's back condition indisputably causes some impairment, the criteria for a rating in excess of 20 percent based on incapacitating episodes of intervertebral disc syndrome have simply not been met.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2014).

An August 2007 VA examination report shows that the Veteran had a history of chronic low back pain beginning in the 1990s.  He reported that he had been using forearm crutches for about two and half years.  He was able to walk around his home by holding onto furniture.  He reported that he could walk a block or so with the use of forearm crutches.  A July 2007 MRI of the lumbosacral spine showed mild degenerative disc disease and facet arthropathy.  Range of motion testing of the lumbosacral spine showed that the Veteran was able to forward flex his spine to 80 degrees, extension was noted to 30 degrees, right and left lateral bending was measured to 25 degrees, and lateral rotation was measured to 35 degrees to each side.  The examiner reported that there was no significant trunk guarding observed.  Bilateral paraspinal tenderness was noted in the lower back on deep palpation.  The examiner reported that a Deluca examination showed that the Veteran was able to bend forward three times with no significant loss of range of motion, no significant pain, and no obvious fatigability or lack of endurance.  However, his standing balance with a narrow base with eyes open or closed was fair and not significantly worsened by closing his eyes.  The Veteran's flare up symptoms consisted of constant severe pain which was aggravated by significant sitting, walking, standing, and any bending over.  The examiner also noted that during flare-ups trunk guarding, loss of range of motion, fatigability, and lack of endurance may be present but it would be mere speculation to guess the degree of impairment.  The Veteran did report that he had some bowel and bladder incontinence in the past but that he was generally continent.  

A February 2008 VA examination report shows that the Veteran reported worsening pain affecting his lower back since the last examination.  He reported taking morphine sulfate four times per day due to pain.  The Veteran reported that he used to be able to walk out into his yard but now mostly staying indoors.  He reported that he was barely able to walk with the help of either crutches or two canes and now uses a manual wheel chair inside his home.  The examiner described the Veteran as being in a constant state of flare ups despite pain medication.  Physical examination showed that the Veteran was able to get up out of his wheel chair on his own but needed to hold on to something when doing so.  The examiner noted that the Veteran stood with a very wide base and had no control over his lower extremities.  A modified range of motion test was administered as the Veteran was unable to stand upright.  No trunk guarding was observed.  The Veteran was able in a sitting position to come forward onto his legs.  Trunk rotation was noted to 40 degrees in each direction.  Laying on the examination table the Veteran was able to turn from his back on his stomach on his own.  The Delcua examination showed that there was no loss of range of motion or obvious fatigability.  An MRI of the Veteran's spine conducted in September 2007 showed disc degeneration with a mild central disc bulge.  No evidence of nerve impingement was noted.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with no objective evidence of any lumbosacral radiculopathy by clinical examination.  The examiner also remarked that the Veteran had extreme difficulty walking which was an unusual finding, not often seen, even in severe cases of spinal stenosis or radiculopathy with paralysis.  The examiner concluded the report by noting that it seemed that the Veteran had a spinal cord injury but there was no observable evidence of that type of condition.  With regards to the Deluca factors, the examiner reported that it was not possible to complete a formal range of motion examination, therefore a modified exam with the Veteran seated was conducted.  There was no significant loss of range of motion noted after repetitive use testing but the Veteran was in pain all the time.  

A June 2010 VA examination report shows that the Veteran reported chronic pain affecting his lower back.  The Veteran was reportedly taking numerous pain medications, receiving epidural injections every three to four months, and using creams with heating pads.  The Veteran reported that the pain was located around his lower back with pain radiating down into his lower extremities.  He claimed to have a complete loss of feeling below the knees but there was no known foot drop or any focal muscle atrophy or weakness.  No bladder or bowel incontinence was reported.  The Veteran also reported that he did not use any walking or assistive devices.  He reported walking every day with pain only noted when walking is prolonged or sitting in an improper chair.  He did not perform any lifting or bending activities as that would aggravate his low back disability.  The Veteran reported being in a constant flare up due to pain.  Physical examination of the Veteran showed that he was comfortable and did not need assistance with transfers.  A walking test showed that he had an essentially normal gait with trunk motions reduced.  No lumbar lordosis was noted.  In a standing position, he was able to forward bend to 80 degrees.  Spinal extension was noted to 15 degrees.  Right and left lateral bending was noted to 25 degrees.  Trunk rotations were noted to 20 degrees to each side.  Motion of the lumbosacral spine was noted as painful with tenderness located at the midline and paraspinal lower lumbar area.  The Veteran was diagnosed with degenerative joint disease with L5-S1 radiculopathy with decreased sensation below the knees with chronic severe pain.  The Deluca examination was noted to not show any additional loss of range of motion after repetitive use.  The examiner noted that while the Veteran was in pain for most of the time, he was still able to walk without any assistance devices and managed his self-care.  It was noted to be possible that under certain circumstances that additional loss of motion could occur during flare ups but that it would be mere speculation for the examiner to guess the degree of impairment.  

An October 2014 VA examination report shows that the Veteran was diagnosed with degenerative disc disease of the spine.  The Veteran reported constant back pain that required epidural injections 2 to 3 times a year.  He reported that the pain is located across both sides of the lower back and radiates down into his lower extremities up to the ankles.  The Veteran reported experiencing symptoms of peripheral neuropathy in his hands and feet but was not found to have any sensory impairment of dermatomal nature in the lower extremities.  No local muscle atrophy or weakness in the lower extremities was clinically diagnosed and he did have full control over his bladder and bowel sphincters.  He reported that prolonged sitting, walking, and bending over increased his lower back pain.  The VA examiner reported that the Veteran has never been prescribed bed rest during the last 12 months and did not stay in bed on his own for extended periods due to low back pain.  He was also noted to be independent in self-care and able to walk reasonable distances for activities of daily living.  Flare ups of his lower back condition occurred after prolonged sitting, standing, or lifting.  Cold weather was also reported to cause flare ups, where pain was the major symptom.  Range of motion testing showed forward flexion to 70 degrees with pain noted at 60 degrees.  Extension was to 25 degrees with pain noted at 15 degrees.  Right and left lateral flexion was noted to 30 degrees with no objective evidence of painful motion.  Right and left lateral rotation was noted to 30 degrees with no objectful painful motion.  Repetitive use testing showed no additional loss of range of motion.  Functional loss was reported as pain on movement.  Tenderness to palpation was noted on the right side of the lower back.  No abnormal spinal contours were observed.  No ankylosis of the spine was noted by the examiner.  While the Veteran has been diagnosed with radiculopathy, no other neurological impairments such as bowel or bladder problems were noted.  The Veteran was also found not to have intervertebral disc syndrome.  The examiner reported that functional loss during flare ups could consist of guarding of the spine, weakness, and fatigability.  However, there was no scientific way to determine the degree of such impairment.

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a schedular orthopedic rating in excess of 20 percent during the pendency of this appeal.  Specifically, range of motion testing performed did not show an occasion where the Veteran's lumbar spine was limited to any more than 70 degrees, even when considering the impact of pain and other factors limiting the range of motion.  For example, at the 2007 VA examination, the Veteran demonstrated forward flexion to 80 degrees; in 2010, he demonstrated forward flexion to 80 degrees; and in 2014, he demonstrated 70 degrees of forward flexion.  At the 2007 VA examination, the examiner noted that repetitive motion testing did not cause any significant loss of range of motion, no significant pain, and no obvious fatigability or lack of endurance.  In 2014, repetitive use testing showed no additional loss of range of motion; and the only factor that limited functioning was pain on movement.  

Therefore, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and no ankylosis has been shown at any time.  While the medical evidence does show pain and limited range of motion due to pain, that limitation does not functionally limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain, numbness, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine require medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.

As such, a schedular orthopedic rating in excess of 20 percent is denied.

Neurologic impairment 

VA regulations provide that any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, that are associated with a service connected back disability are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2014). 

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2014). 

The Veteran is currently rated at 10 percent for radiculopathy of the left sciatic under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.



An August 2007 VA examination report shows that the Veteran reported pain in his lower back that that radiated into his lower extremities, most notably in his left lower extremity.  He reported numbness over both lower extremities with the left lower extremity described as more numb.  The Veteran also reported that he did not feel his feet very well and sometimes drags his feet which could lead to falls.  Physical examination showed deep tendon reflexes of the knees and ankles are 2+ on both sides and are symmetrical.  No focal muscle atrophy or weakness was noted in the lower extremities.  Straight leg raising in the sitting position was noted as negative bilaterally.  On sensory examination the Veteran showed decreased sensation of both lower extremities, particularly on the left lower extremities.  The VA examiner noted that the results of this examination were always subjective in nature.  The VA examiner reported that the Veteran's sensory impairment was not of a dermatomal nature.  

Letters date in November 2007 and December 2007 from the Veteran's VA physicians reported that the Veteran has been treated for lower extremity numbness made worst by ambulation.  The Veteran had undergone epidural steroid injection for exacerbation of lumbar radicular symptoms.  The Veteran was also assessed with chronic bilateral L4-L5 radiculopathy and an EMG did reveal chronic bilateral L5 radiculopathy.  A VA physician also reported that the Veteran displayed a mild EHL dorsiflexion weakness.  

An April 2008 VA examination report shows that the Veteran seemed to have no control over his lower extremities when standing.  The examiner reported that while the Veteran did have a diagnosis of degenerative joint disease of the lumbosacral spine with no objective evidence any related radiculopathy, it seemed that he had a spinal cord injury although no clinical evidence shows such impairment.  MRI findings also suggested that at least on one foot radiculopathy was apparent.  

A June 2010 VA examination shows that the Veteran reported pain located around his lower back with pain radiating down into his lower extremities.  He claimed to have a complete loss of feeling below the knees but there was no known foot drop or any focal muscle atrophy or weakness.  No bladder or bowel incontinence was reported.  The Veteran also reported that he did not use any walking or assistant devices. Deep tendon reflexes of the knees and ankles were 2+ on both sides.  No focal muscle atrophy or weakness is noted on the lower extremities but sensory examination did show a decreased sensation or almost absent sensation below the knees.  The sensory loss was noted to not be localized to a particular dermatome.  

An October 2014 VA examination report shows that the Veteran was diagnosed with peripheral neuropathy affecting his hands, feet, and ankles areas.  The Veteran reported that he did not have any sensory impairment of dermatomal nature in the lower extremities but that from time to time he felt general weakness.  No muscle atrophy or weakness was noted by the examiner.  No known foot drop was evaluated and the Veteran was able to maintain bowl and bladder control.  The Veteran reported that due to his neuropathy, he had a tendency to lose balance and thus used a cane as a walking aid or a wheelchair.  The Veteran had not used a wheel chair in the last 12 months.  The examiner reported that the Veteran did have radiculopathy with involvement of the L4/L5/S1/S2/S3 nerve roots.  Muscle strength testing was reported as normal for the Veteran's lower extremities.  No muscle atrophy was noted.  Deep tendon reflexes were observed as normal.  Sensory testing for light touch was decreased for both the left and right foot/toes.  Nerves affected evaluation for the lower extremities showed normal results for the sciatic nerves.  However, evaluation for the posterior tibial nerves showed incomplete paralysis for both the left and right lower extremities.  The Veteran's musculocutaneous nerves were also evaluated with mild incomplete paralysis.  All other lower extremity nerves were considered normal.  The examiner reported that no EMG study was performed.  

After reviewing the evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for radiculopathy of the left sciatic nerve are not met.  However, the evidence of record clearly suggests that the neurologic impairment is bilateral in nature.  For example, at the 2014 VA back examination, the examiner indicated that the Veteran had bilateral radiculopathy that was mild in each lower extremity.  On that basis, a separate 10 percent rating is warranted for the radiculopathy impacting the Veteran's right lower extremity, and to that extent the Veteran's claim is granted.  

However, the medical evidence of record does not show neurologic impairment in either lower extremity as a result of the Veteran's back disability that is more than mild.  As noted, reflex and motor testing were both normal in the lower extremities.  Only sensory testing was decreased, and even then it was decreased only in the feet and toes bilateral, and was normal throughout the rest of the legs.  Moreover, there was no atrophy seen.  The Veteran described mild intermittent pain and paresthesias/dysesthesias, with moderate numbness, but the examiner made clear that the Veteran did not have any other neurologic abnormalities related to his back disability.

Therefore, the Board finds that a rating in excess of 10 percent for a left sciatic nerve disability in not warranted, but a separate 10 percent rating for right lower extremity radiculopathy is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe disability level and symptomatology, determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (i.e. "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  The Veteran's primary back symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran is not working, but neither he, nor his representative, has alleged that he is unemployable solely on account of his back disability.  Thus, the Board finds that Rice is inapplicable to his back claim.


ORDER

A rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied.
 
An increased rating greater than 10 percent for radiculopathy of the left sciatic nerve is denied.

A 10 percent rating for radiculopathy of right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


